DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/10/2022, 9/01/2022, 9/27/2022, 10/20/2022 and 11/08/2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,306,969) in view of Yamamoto et al. (US 5,756,193) and Dix et al. (WO 2011/092266).
Regarding claim 1, Patel teaches a polymer composition comprised of at least two ethylene polymers wherein the density differential between the two ethylene polymer components is selectively controlled and optimized (“a polymer composition comprising at least one multimodal ethylene-based polymer”) (Col. 5, Lines 29-34). The composition may have a density in the range of 0.9 to 0.93 g/cc and a melt index of between 0.01 to 10 g/10 min (Col. 15, Lines 56-62; Col. 16, Lines 25-29). The composition includes a first ethylene component (“a first ethylene-based component”) which has a density in the range of 0.87 to 0.93 g/cc and has a content in the range of 20% to 80% by weight (Col. 15, Lines 8-17, Lines 46-55). The composition additionally includes a second ethylene component (“second ethylene-based component”) which has a density of between 0.89 to 0.96 g/cc and preferably has a density greater than the first ethylene component (Col. 15, Lines 27-37; Lines 46-55). Each of the polyethylene components include C3-C20 alpha-olefins (Col. 13, Lines 9-22). 
Patel is silent with respect to the inclusion of a third ethylene-based component having a density greater than the second ethylene component. 
Yamamoto teaches a polyethylene resin composition which has high low-temperature properties (Col. 2, Lines 31-34). The compositions include a linear medium or high density ethylene/alpha-olefin copolymer which has a density in the range of 0.935 to 0.970 g/cc which imparts high strength and rigidity to the composition (Col. 6, Lines 59-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they further include a linear medium or high density ethylene/alpha-olefin copolymer which has a density in the range of 0.935 to 0.970 g/cc which imparts high strength and rigidity to the composition as taught by Yamamoto. Furthermore, one of ordinary skill in the art would appreciate that the density of the linear medium or high density copolymer being 0.97 g/cc would be higher than the highest values for the second ethylene component of Patel being 0.96 g/cc.
Patel is additionally silent with respect to the first ethylene component having a molecular weight of 128,000 to 363,000 g/mol and the second ethylene component having a molecular weight of 88,500 to 363,000 g/mol. 
Dix teaches polyethylene blends having improved homogeneity and, therefore improved surface properties by combining three ethylene polymers having differing molecular weights (Pg. 2, Lines 21-34). The polymers include a low molecular weight component having a molecular weight below 40,000 g/mol, a medium molecular weight component having a molecular weight being between 100,000 and 200,000 g/mol and a high molecular weight component having a molecular weight above 250,000 g/mol (Pgs. 2-3, Lines 35-4). Furthermore the low molecular weight component has the highest density when compared to the high and medium molecular weight components (Pg. 6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the three components of Patel, as discussed above, such that the first ethylene component has a molecular weight above 250,000 g/mol, the second ethylene component has a molecular weight between 100,000 and 200,000 g/mol and the third ethylene component (linear medium or high density polyethylene) has a molecular weight below 40,000 g/mol in order to provide the composition of Patel with improved homogeneity as taught by Dix. 
Furthermore, although not all ranges of claim 1 are exactly taught by the combination above, they overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 2, Patel teaches the compositions as discussed above with respect to claim 1. Patel teaches the contents of the first and the second ethylene components being in the range of 20% to 80% by weight (Col. 16, Lines 36-48). Yamamoto teaches the content of the linear medium or high density polyethylenes being in the range of 20 to 45 parts by weight in order to provide the compositions with high nerve values (Col. 7, Lines 16-24). 
Regarding claim 3, Patel teaches the compositions as discussed above with respect to claim 1. As discussed above, the composition may have a density in the range of 0.9 to 0.93 g/cc and a melt index of between 0.01 to 10 g/10 min.
Regarding claim 4, Patel teaches the compositions as discussed above with respect to claim 1. Patel further teaches the compositions having a melt flow ratio grater than 7 (Col. 16, Lines 30-35).
Regarding claim 5, Patel teaches the compositions as discussed above with respect to claim 1. Patel teaches the first ethylene component having a density in the range of 0.87-0.93 g/cc and a melt index of 0.01 to 100 g/10min (Col. 15, Lines 46-55; Col. 16, Lines 11-18). 
Regarding claim 6, Patel teaches the compositions as discussed above with respect to claim 1. Patel teaches the second ethylene component being in the range of 0.89 to 0.96 g/cc and a melt index in the range of 0.01 to 10 g/10min (Col. 15, Lines 46-55; Col. 16, Lines 19-24). 
Regarding claim 7, Patel teaches the compositions as discussed above with respect to claim 1. Yamamoto teaches the linear medium or high density polyethylene (“third polyethylene component”) as having a density in the range of 0.935 to 0.97 g/cc and a melt flow rate of 2.0 to 60 g/10 min (Col. 6-7, Lines 59-7). 
Regarding claim 11, Patel teaches the compositions as discussed above with respect to claim 1. Yamamoto teaches the content of the linear medium or high density polyethylenes being in the range of 20 to 45 parts by weight in order to provide the compositions with high nerve values (Col. 7, Lines 16-24). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,306,969) in view of Yamamoto et al. (US 5,756,193) and Dix et al. (WO 2011/092266) as applied to claim 1 above, and further in view of Li et al. (US 2020/0165366) and Lee et al. (US 2017/0326853). 
Regarding claim 8, Patel teaches the compositions as discussed above with respect to claim 1. 
Patel is silent with respect to the composition having a CEF weight fraction greater than 22%. However, Patel does teach the inclusion of cling additives to improve the cling of the compositions when formed into films (Col. 23, Lines 33-51). 
Lee teaches films including a polyethylene elastomer and a ULDPE/VLDPE which have a purge fraction greater than 22% as determined by CEF (Pg. 1, Paragraph [0007]). This purge fraction as measured by CEF being above 22% provides enhanced cling properties to the films containing ULDPE/VLDPE (Pg. 4, Paragraphs [0038]-[0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they have a purge fraction as measure by CEF of greater than 22% in order to impart desirable cling properties to the films formed from the compositions as taught by Lee such that Patel appreciates improved cling properties by the use of cling additives. 
Patel is additionally silent with respect to the composition having a weight average molecular weight greater than 130,000 g/mol. Patel further teaches the compositions may be formed into films for shrink wrap applciations (Abstract)
Li teaches films comprising polyethylene compositions (Pg. 1, Paragraph [0002]). The films may be used in shrink wrap applciations (Pg. 21, Paragraph [0196]). The compositions preferably are formed with molecular weights in the range of 50,000 to 500,000 g/mol (Pg. 16, Paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they have weight average molecular weights of 50,000 to 500,000 g/mol as taught by Li wherein both Patel and Li teach polyethylene compositions for use in shrink film applications.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,306,969) in view of Yamamoto et al. (US 5,756,193) and Dix et al. (WO 2011/092266) as applied to claim 1 above, and further in view of Nummila-Pakarinen et al. (US 8,278,393). 
Regarding claim 9, Patel teaches the compositions as discussed above with respect to claim 1.
Patel is silent with respect to the compositions being combined with an LDPE having a density in the range of 0.916 to 0.935 g/cc and a melt index of between 0.1 to 10 g/10min.
Nummila teaches polyethylene blends to be used in extrusion coating (Col. 1, Lines 12-13). The blends include LDPE in order to improve the blends processability (Col. 1, Lines 41-43). The LDPE has a melt index from 2.5 to 10 g/10 min and has a density in the range of 0.910 to 0.935 g/cc (Col. 2, Line 65-Col. 3, Line 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they are further combined with an LDPE having a melt index from 2.5 to 10 g/10 min and has a density in the range of 0.910 to 0.935 g/cc in order to improve the blends processability as taught by Nummila. 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,306,969) in view of Yamamoto et al. (US 5,756,193) and Dix et al. (WO 2011/092266) as applied to claim 1 above, and further in view of Li et al. (US 2020/0165366)
Regarding claims 10 and 16, Patel teaches the compositions as discussed above with respect to claim 1. 
Patel is silent with respect to the compositions having a molecular weight distribution of greater than 4.3, and further 4.3 to 12 (claim 16). Patel further teaches the compositions may be formed into films for shrink wrap applciations (Abstract)
Li teaches films comprising polyethylene compositions (Pg. 1, Paragraph [0002]). The films may be used in shrink wrap applciations (Pg. 21, Paragraph [0196]). The compositions preferably are formed with molecular weight distributions in the range of 1 to 40 (Pg. 16, Paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they have a molecular weight distribution in the range of 1 to 40 as taught by Li wherein both Patel and Li teach polyethylene compositions for use in shrink film applications.

Terminal Disclaimer
The terminal disclaimer filed on 10/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 11,384,229 and US Application 16/956,144 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments/amendments, see page 5, filed 10/24/2022, with respect to the 35 U.S.C. 112 rejection of claim 10 have been fully considered and are persuasive. The rejection of 7/22/2022 has been withdrawn. 

Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
On pages 6-7, applicant argues that in forming the rejection of claim 1, the examiner is merely picking and choosing components in order to meet the limitations of claim 1. In particular, Yamamoto includes a polymer which is not an ethylene/alpha-olefin polymer as required by each of the three components of the instant claims. Applicant further argues that Patel does not teach a multimodal ethylene based polymer as defined in the instant specification which teaches multimodal polymers having at least three components. 
With respect to applicant’s arguments stating that Patel cannot teach a multimodal polymer according to applicant’s definition in the specification, the examiner notes that Patel provides a teaching including at least two polymer components (Col. 1, Lines 24-27; Col. 5, Lines 29-34). Additionally, Patel provides teachings which a polymer includes terpolymers (Col. 8, Lines 11-29). One of ordinary skill in the art would appreciate these teachings of at least two polymers includes 3, 4, 5 and further polymers which overlaps with the at least 3 polymer terminology. Furthermore, the examiner notes that the combination of Patel in view of Yamamoto further teaches this definition argued by the applicant such that the combination teaches a composition with three different polymers (See previous rejection, Pages 4-5). Ultimately, the examiner contends that Patel and the combination of Patel with Yamamoto teaches applicant’s submitted definition of multimodal having at least 3 polymers such that Patel teaches at least two polymers, including 3 polymer materials, and the combination further teaches a composition having three different polymers.  
With respect to applicant’s arguments indicating picking and choosing different polymers, the examiner first notes that Patel is open to additional polymers being present in the compositions as discussed above in that one of ordinary skill in the art would appreciate that the term at least two polymer components may include additional ethylene polymers. Furthermore, the first and second polymers of Patel have densities in the range of 0.87 to 0.93 g/cc and 0.89 to 0.96 g/cc, respectively, and the two polymers have densities which differ from each other from 0 to 0.05 g/cc (Col. 5, Lines 44-67). Similarly, Yamamoto teaches a composition which requires an LLDPE which has a density in the range of 0.9 to 0.918 g/cc, which would be equivalent to the first ethylene polymer, an LDPE having a density from 0.915 to 0.924 g/cc, which would be equivalent to the second ethylene component, and lastly, an MDPE or HDPE having a density in the range of 0.935 to 0.97 g/cc which has a density greater than the first two components (See Col. 2, Lines 41-55). This combination of ethylene polymers provides high-low temperature properties (Col. 2, Lines 31-34). Furthermore, the MDPE/HDPE component is specifically referred to as providing high rigidity and strength (Col. 6, Lines 59-65). Therefore, the examiner contends that the previous rejection and the current rejection in view of Patel and Yamamoto is not made by simply picking and choosing, but instead draws relevant equivalencies to the teachings of Patel and provides sufficient motivation to provide the MDPE/HDPE with a density in the range of 0.935 to 0.97 g/cc to increase strength and rigidity to the compositions of Patel as taught by Yamamoto. 
Ultimately, the examiner contends that the combination of Patel, Yamamoto and Dix teaches each limitation of claim 1 and the current rejection is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783